Citation Nr: 1819171	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  07-29 198	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to July 9, 2007.  

2.  Entitlement to a rating in excess of 50 percent for PTSD between July 9, 2007, and May 30, 2008.  

3.  Entitlement to a rating in excess of 70 percent for PTSD since of May 30, 2008.

4.  Entitlement to a rating in excess of 20 percent for chronic right rotator tendinitis.

5.  Entitlement to a rating in excess of 10 percent for a right ankle sprain.  

6.  Entitlement to a rating in excess of 10 percent for a left knee strain.

7.  Entitlement to an effective date prior to June 21, 2011, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2000 to August 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Pittsburgh, Pennsylvania.  

This case was previously before the Board in March 2011, at which time the claims on appeal were remanded for additional development.  This case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Prior to July 9, 2007, PTSD was manifested by subjective complaints of nightmares, hypervigilance, anger, depression, anxiety, irritability and isolation; objective findings include orientation in all three spheres, normal speech, appropriate thought content, dissociative flashback experiences resembling delusions or hallucinations, homicidal ideations, and no suicidal ideations.  

2.  Between July 9, 2007, and May 30, 2008, PTSD was manifested by subjective complaints of nightmares, irritability, anger, emotional detachment, difficulty concentrating, and difficulty being around people; objective findings include a depressed mood, constricted affect, intact judgment, and no suicidal or homicidal behavior.

3.  Beginning May 30, 2008, PTSD was manifested by subjective complaints of flashbacks, suicidal ideation, exaggerated startle response, hypervigilance, and irritability towards supervisors and family members; objective findings include depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, obsessional rituals which interfere with routine activities, and an inability to establish and maintain effective relationships.   

4.  The right rotator tendinitis is manifested by subjective complaints of pain, weakness, and flare-ups of the right shoulder; objective findings include full range of motion on abduction and pain while working overhead.

5.  The right ankle sprain is manifested by subjective complaints of pain, twisting and occasional swelling, and chronic instability; objective findings include moderate limited motion of the right ankle.  

6.  For the entire period on appeal, the left knee strain has been manifested by painful motion with no evidence of degenerative or traumatic arthritis, range of flexion to 90 degrees, range of extension to 0 degrees, no recurrent subluxation or lateral instability, and no episodes of joint "locking," joint pain, or joint effusion.  

7.  The Veteran was not unemployable prior to June 21, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD prior to July 9, 2007, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a rating in excess of 50 percent for PTSD between July 9, 2007, and May 30, 2008, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2017).

3.  The criteria for a rating in excess of 70 percent for PTSD beginning May 30, 2008, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2017).    

4.  The criteria for a rating in excess of 20 percent for right rotator tendinitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, DC 5201 (2017).  

5.  The criteria for a rating in excess of 10 percent for a right ankle sprain have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, DC 5271 (2017).  

6.  The criteria for a rating in excess of 10 percent for a left knee strain have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, DCs 5003, 5256 - 5262 (2017).  

7.  The criteria for an effective date prior to June 21, 2011, for the grant of TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Moreover, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  When a knee disorder is already rated under DC 5257, a veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  In addition, a separate rating for arthritis can also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Therefore, where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.

PTSD

All psychiatric disabilities are evaluated under a General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more occurring more than once a week, difficulty in understanding complex commands; impairment of short term memory (i.e. retention of only highly learned material, forgetting to complete tasks), impaired judgment; impaired abstract thinking; disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as an unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including a work or work-like setting), and an inability to establish and maintain effective relationships.  

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene), disorientation to time and place, and memory loss for names of close relatives, own occupation or name.  

The symptoms listed under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d. 112 (Fed. Cir. 2013).  


Prior to July 9, 2007

In February and April 2006 medical treatment notes, the Veteran reported having nightmares.  Clinicians observed that he had mood changes, got angry without reason, was withdrawn in his home, and did not interact with anybody.  The clinicians found that his affect was blunted and flat, his judgment was intact, and his insight was lacking.  

In a May 2006 VA examination, the Veteran reported experiencing symptoms including nightmares, losing his temper easily, avoiding anything to do with Iraqi or military news, periods of severe depression, hypervigilance while in public, and feeling touchy and moody.  

Upon examination, the Veteran was appropriately dressed and adequately groomed.  He was alert and oriented in all three spheres, his speech showed normal articulation, amplitude, and rate of speed, and his affect was appropriate.  His thought process showed a normal rate of flow with good coherence and logic.  No loose associations were noted and thought content was found to be appropriate.  He did not have overt delusions or hallucinations; however, he had dissociative flashback experiences that resembled delusions or hallucinations.  He had no obsessive or ritualistic behaviors that interfered with routine activities, no panic attacks, and no impulse control.  He admitted to having homicidal ideations, but said that he had no plans or intent.  He further denied suicidal ideations, thoughts, plans or intent.  He admitted to having difficulty with depressed mood and anxiety since his time in service.  The examiner diagnosed PTSD.

In subsequent medical treatment notes between July and November 2006, the Veteran reported thinking he was seeing children playing and hearing somebody call his name when nobody was there.  He also expressed a desire to hurt someone at work and stated that he could not get along well with people.  Clinicians noted that he was avoidant, emotionally withdrawn, and did not interact well with others. 

A March 2007, treatment notes found that the Veteran became hypervigilant, did not want to be around others, and was irritable and angry most of the time.  The treatment notes further revealed that he reported feeling emotionally detached and unable to concentrate and focus.  


Based on this evidence, an initial rating in excess of 30 percent prior to July 9, 2007, is not warranted.  The Veteran express homicidal ideations and state that he had flashbacks and could not get along with people at work; however, clinicians and the May 2006 VA examiner found that he was appropriately dressed and groomed, alert and oriented in all three spheres, demonstrated normal speech and appropriate affect, and exhibited a thought process with a normal rate of flow and appropriate thought content.  Therefore, an initial rating in excess of 30 percent prior to July 9, 2007, is not warranted.  

Between July 9, 2007, and May 30, 2008

The Veteran was rated at 50 percent for his PTSD during this time period.  In a July 9, 2007, treatment note, the Veteran reported that he woke in the night with nightmares, elaborating that he often did not remember them but would be fearful, shaking, and saying things that did not make sense to his girlfriend.  He stated that he had a lot of problems with the sound of fireworks on the Fourth of July and was nervous, hypervigilant, and anxious.  

In a subsequent July 2007 treatment note, the Veteran reported getting into problems because of his anger but compensating by isolating himself and not getting involved with anybody.  The clinician noted that the Veteran's mood was depressed and affect constricted.  He was preoccupied with Iraq, had a lot of anger, could not relate to people, was hypervigilant, and easily startled.  No suicidal or homicidal behavior was observed; however, the clinician found that the Veteran's PTSD symptoms impaired his relationships with his girlfriend and at work.  

In multiple October 2007 treatment notes, the Veteran reported experiencing nightmares, and feeling irritable, angry, and emotionally detached most of the time.  He stated that he had difficulty concentrating and focusing and required his wife to schedule and write down appointments for him.  He related that he had a hard time working and being around people.  His mood was depressed; however, he was alert, oriented, his insight was present and his judgment was intact.  

In a May 23, 2008 treatment note, the Veteran said that he was upset and unmotivated.  He identified a lack of self-confidence; however, he was found to be alert, oriented, in a good mood, not suicidal and to have limited insight and intact judgment.  He reported that he was getting along well with his wife (formerly girlfriend).

Based on this evidence, a rating in excess of 50 percent between July 9, 2007, and May 30, 2008, is not warranted.  The Veteran did not exhibit suicidal ideations, he was oriented, and he was able to get along well with his wife.  Moreover, his mood, while initially consistently depressed, was able to improve.  Therefore, a rating in excess of 50 percent between July 9, 2007, and May 30, 2008, is not warranted.    

Since May 30, 2008

The Veteran has been rated at 70 percent for his PTSD since May 30, 2008.  In a June 2008 treatment note, the clinician recounted a May 30, 2008, visit in which the Veteran said he had problems at work, stating that "every chance they [got], they [kicked] [him]."  He explained that he felt overwhelmed and frustrated to the point where he could hurt somebody; however, he did not identify a specific person that he would hurt.  He described everything as building up and said that he was "[going to] blow up again."  He denied suicidal or homicidal ideations and reported continuing to have dreams that troubled him at night.  

In a July 2008 statement, the Veteran's wife illustrated the impact of his flashbacks.  She noted that certain sounds and images were hard for him and prompted flashbacks.  In a subsequent June 2009 statement, she stated that the severity of his flashbacks had increased to a point where he acted them out without realizing he was doing it or where he was.  She cited an example where he, in the midst of a flashback, thought she was an enemy and acted accordingly.  

In a June 2009 VA examination, the Veteran reported that he had an incident of suicidal ideation and subsequently voluntarily admitted himself to the hospital.  He reported minimal improvement in his symptoms and said that he could not work due to chronic stress.  He opined that his PTSD symptoms had worsened since the time of his previous exam.  

In a May 2011 VA examination, the Veteran said that the symptoms of his PTSD had not improved since his previous examination.  The examiner found that the Veteran had symptoms of future-based worries, distressing dreams occurring 3 to 4 times per week, distressing recollections associated with military service, physiological reactivity on exposure to external cues, avoidance symptoms associated with trauma, restricted range of affect with baseline irritability and sense of detachment from others, a lack of motivation for becoming involved with other people due to a trust deficit, irritability, hypervigilance, and an exaggerated startle response associated with a work setting.  

Upon examination, the Veteran was somewhat disheveled, and slightly unkempt.  However, his speech was relevant, coherent, smooth and free-flowing, his mood was euthymic, his affect was neutral, and he was oriented in three spheres.  No psychotic phenomenon were elicited or observed and no homicidal ideation was present.  The examiner opined that the Veteran had ongoing problems in the realm of intrusiveness, avoidance and arousal.  The examiner noted that the Veteran reported trust deficits in the interpersonal realm, sleep disturbance, an exaggerated startle response, and dysphoric intrusive ruminations.  The examiner diagnosed moderate to serious PTSD.

In a December 2011 VA examination, the Veteran had PTSD symptoms including: recurrent dreams and nightmares, flashbacks in response to stimuli, avoidance of references to military service, exaggerated startle response, hypervigilance, and irritability towards his supervisor, wife, and family.  The Veteran was able to perform activities of daily living but did not always assist with household chores.  

Upon examination, the Veteran was dressed appropriately and adequately groomed.  He was oriented in all spheres, and had no difficulties with speech or language.  While his affect was decreased in range and intensity, it was found to be stable.  His thought process was logical, goal directed, and appropriate in speed.  His thought content was free of evidence of delusional ideations, hallucinatory perceptions, obsessive-compulsive tendencies, panic attack symptomatology, or homicidal ideations.  He reported fleeting thoughts of suicide, but no active plans or intent to act.  The examiner characterized his PTSD as resulting in moderate occupational and interpersonal or social impairments.  

In a January 2012 statement, the Veteran described his flashbacks and said that he acted out his nightmares in his sleep, screamed or yelled, then woke up.  He said that his nightmares scared his children and reported that when he looked at his children, he had occasional visions of a moment in-service where he saw an injured Iraqi girl.  He said that he was antisocial, hated going to places, and was always on guard.  He said that he always thought that someone would attack him and that he felt alone.  

In a separate January 2012 statement, the Veteran's wife reported that it was hard for the family to go out because he did not like being in crowded places.  She stated that they hardly went to places where there were lots of people or lots of standing and walking involved.  She recounted that when shopping needed to be done, he stayed at home, in the car, or did whatever he had to do to stay relaxed.  

In an April 2012 VA examination, the Veteran's PTSD was characterized as an occupational and social impairment with reduced reliability and productivity.  His PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, disturbances of motivation or mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a work-like setting, an inability to establish and maintain effective relationships, and obsessional rituals that interfere with routine activities.

Most recently, an October 2017 treatment note found that the Veteran showed no signs of mania or psychosis.  The clinician noted that the Veteran appeared in casual dress, had good hygiene, and was alert and oriented to three spheres.  He had a stressed mood and a mildly anxious affect.  His speech was fluent, goal oriented, and not pressured.  His thought process was linear with no flight of ideas and his thought content was nondelusional.  He reported no perceptual disturbances, his insight and judgment were good and he denied suicidal or homicidal ideations.  

Based on the above evidence, a rating in excess of 70 percent since May 30, 2008, is not warranted.  In this regard, the April 2012 VA examination identified the Veteran as having mild memory loss, such as forgetting names, directions, or recent events.  Additionally, subsequent treatment notes found that he was alert and oriented to person, place, and time, that his speech and communication were fluent, goal oriented, and not pressured, and that his thought process was linear with no flight of ideas.  The treatment notes also frequently observed that the Veteran denied suicidal or homicidal ideations.  Therefore, a rating in excess of 70 percent since May 30, 2008, is not warranted.  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question have the disabilities warranted higher schedular ratings than those assigned.  Hart v. Mansfeld, 21 Vet. App. 505 (2007).  

Further, the Board has considered the Veteran's and his wife's lay statements regarding the severity of his PTSD throughout the entire period on appeal.  They are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, they are not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's PTSD have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusions, the Board affords the medical opinions great probative value.  As such, these records to be more probative than the subjective evidence of complaints of increased symptomatology provided by the Veteran and his wife and the appeal is denied.

Right Rotator Tendinitis

Under DC 5201, a higher (30 percent) rating would be warranted where the motion of the dominant arm is limited to midway between the side and shoulder level.   

In a May 2011 VA examination, the Veteran reported that he had an accumulative shoulder injury that progressed while he was in service and was diagnosed as a strain.  He said that he had pain and flare ups in his right shoulder on a near-daily basis  Upon examination, the range of motion in his right shoulder was measured as follows: extension to 41 degrees, flexion to 110 degrees, adduction to 0 degrees, abduction to 90 degrees, internal rotation to 57 degrees, and external rotation to 75 degrees.   

The Veteran complained of experiencing pain on extension, flexion, abduction, external rotation, and internal rotation.  The examiner found that the Veteran had full range of motion on abduction, but reported pain at a 90 degree angle while in abduction with his right shoulder in internal rotation.  Pain and slight weakness against resistance was observed, and the examiner diagnosed chronic right rotator tendinitis.   

In a December 2011 VA examination, the Veteran reported that he experienced flare-ups when working overhead and that his pain felt like a dull, stabbing pain.  Upon examination, the range of motion in his right shoulder was measured as flexion to 135 degrees and abduction to 50 degrees.  After repetitive use testing, the range of motion in his right shoulder was measured as flexion to 160 degrees and abduction to 125 degrees.  The examiner observed that the Veteran's pain increased, often significantly, when working overhead, and diagnosed chronic right rotator tendinitis.    

In a January 2012 statement, the Veteran explained that as a result of his right shoulder, he had trouble picking his kids up or lifting things at work.  He summarized that his right shoulder is mostly affected by lifting things and improper shoulder movement.  

In an April 2012 VA examination, the Veteran reported that he experienced flare-ups that impacted his shoulder and arm.  He explained that his arm felt heavy when he worked above his head and that he got a sharp, stabbing pain in it.  He noted that after changing the oil of 6 or 7 cars in a row, he would have to take a break because of the shoulder pain.  

Upon examination, the range of motion was measured as flexion to 130 degrees and abduction to 135 degrees.  The examiner found that the Veteran experienced functional loss or impairment of his shoulder and arm that manifested itself through less movement than normal and pain on movement.  The examiner noted that the Veteran suffered pain and fatigability on a near daily basis at work due to a lot of overhead work.  

The May 2011, December 2011, and April 2012 VA examinations, when read together, are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  The record does not show medical evidence to the contrary.  Therefore, the May 2011, December 2011, and April 2012 VA examinations are the most probative evidence of record.  

The Veteran is competent to report observable symptoms of his lumbar spine disability such as pain, muscle spasms, tenderness, incoordination or fatigue.  However, lay evidence is not competent to assess the severity of the disability where the interpretation of objective medical tests is involved.  Thus, because DC 5201 requires measurements of the range of motion of the dominant arm, he is not competent to render an opinion with respect to the severity of his disorder.  Therefore, his statement with respect to the severity of his right shoulder disability is assigned less probative value.

In sum, the Veteran is not entitled to a rating in excess of 20 percent.  In this regard, neither the May 2011, the December 2011, nor the April 2012 VA examinations establish that the range of motion of the dominant arm was limited to midway between his side and shoulder level.  Rather, the May 2011 VA examination found that he had full of range of motion on abduction and the December 2011 and April 2012 VA examinations noted pain only when working overhead.  Therefore, a rating in excess of 20 percent is not warranted and the appeal is denied. 

Right Ankle Sprain

Under DC 5271, the next higher 20 percent rating is warranted where moderate limited motion of the ankle is demonstrated.    

In a May 2006 VA examination, the Veteran reported that he twisted his right ankle while serving in Japan in 2001.  He recalled that his ankle was swollen, treated, and subsequently improved.  He said that his ankle rolled over, gave out whenever he walked, and hurt whenever he walked on uneven surfaces.  He denied any edema, redness, swelling, flareups, or history of fractures, dislocations, or subluxation.  

Upon examination, the range of motion of the Veteran's right ankle was measured as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  The examiner observed no pain on range of motion, found that his right ankle disability had no effect on his ability to work, and ultimately diagnosed a right ankle sprain.  

In a May 2011 VA examination, the Veteran described his right ankle disability as a progressive problem.  He noted that, despite treatment, the symptoms of his right ankle sprain persisted.  He explained that his right ankle twisted at various times, most recently during a mountain warfare training session.  

The Veteran said that he had pain in his right ankle on a daily basis.  He denied any weakness, stiffness, or deformity.  He stated that he experienced no instability but that he easily turned his right ankle on occasion.  He reported that he rarely to occasionally experienced swelling of his right ankle, that it was tender to palpation when acting up and that it flared up unpredictably.  He noted that if he turned his ankle, it lasted up to 3 days and that any flare ups were precipitated by uneven ground, steps, and walking on concrete.  Upon examination, range of motion was measured as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  The examiner diagnosed recurrent right ankle inversion injuries and chronic mild right ankle instability.    

In a subsequent December 2011 VA examination, the Veteran reported rolling his ankle approximately 20 times in the previous year.  He described favoring his right ankle and putting pressure on his left knee as a result.  Upon examination, range of motion was dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 35 degrees.  The examiner found that the Veteran had pain on movement of his right ankle and opined that his right ankle sprain did not impact his ability to work.  

In a January 2012 statement, the Veteran reported that his right ankle sprain was aggravated by standing too long, walking, kneeling, crouching, or walking up and down stairs.  Veterans are competent to report symptoms that they experiences at any time because this requires only personal knowledge as it comes to them through their senses.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, he is competent to attest to the factors that aggravated his right knee sprain and his January 2012 statement is credible.  

In an April 2012 VA examination, the Veteran stated that his ankle ached frequently, bothered him in cold or damp weather, and would sometimes swell up.  Upon examination, range of motion was dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 40 degrees.  The examiner noted that the Veteran had pain on movement of his right ankle and less movement than normal in his right ankle.  The examiner found that the right ankle sprain did not impact the Veteran's ability to work.  The examiner further opined that the Veteran was at risk of falls because of his ankle sprain and should not work in an environment with an increased risk of falling.  

The Board finds the May 2006, May 2011, December 2011, and April 2012 VA examinations, when read in conjunction with one another, to be adequate, as the examiners thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached.  As a result, the VA examinations and opinions are the most probative evidence of record.   

The Veteran is not entitled to a rating in excess of 10 percent of his right ankle disability.  In this regard, while the May 2006, May 2011, December 2011, and April 2012 VA examiners identified that the Veteran had pain in his right ankle, the May 2006 examiner identified no pain on range of motion and the April 2012 VA examiner established that the Veteran had less movement than normal in his right ankle, but that it was not sufficiently severe to impact his ability to work.   Therefore, a rating in excess of 10 percent is not warranted and the appeal is denied.  

Left Knee Strain

The Veteran's left knee strain is rated under DCs 5260 and 5261; however the Board will consider all potentially relevant diagnostic codes, including DC 5256 (ankylosis of the knee), DC 5257 (other impairment of the knee), DC 5258 (dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint), DC 5259 (removal of symptomatic, semilunar cartilage), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  38 C.F.R. § 4.71a, DCs 5256 - 5263 (2017).  

In order to warrant a 20 percent rating, the evidence must show:
* X-ray evidence of degenerative arthritis with noncompensable limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations; or
* moderate recurrent subluxation or lateral instability; or
* limitation of flexion to 30 degrees; or
* limitation of extension to 15 degrees. 

Moreover, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  When a knee disorder is already rated under DC 5257, a veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less), or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  In addition, a separate rating for arthritis can be obtained based on X-ray findings an painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.  

In a May 2006 VA examination, the Veteran reported having constant pain in his left knee.  He experienced flare ups of his left knee 2 to 3 times per month that lasted between 30 minutes and 1 hour.  He denied having a history of dislocation or recurrent subluxation.  Upon examination, the range of motion of his left knee was measured as inversion to 20 degrees, eversion to 40 degrees, extension to 0 degrees, and flexion to 140 degrees.  The examiner found no evidence of pain on range of motion and diagnosed left knee chondromalacia.  

In a December 2007 emergency department treatment note, the Veteran described his complaint of left knee pain as having pain on both sides of his left kneecap.  He noted that the pain got progressively worse, that he was having difficulty with ambulation and that he originally injured his knee in service.  An examination of his left knee revealed no swelling, no erythema, mild tenderness in the medial aspect and no restricted range of motion.  The diagnosis was chronic knee arthralgia.  In a subsequent December 2007 treatment note, he reported that his knee was swollen and its pain would increase if it was touched.  

In a June 2009 VA examination, the Veteran reported experiencing moderate pain and locking in his left knee.  He had flare ups triggered by prolonged standing, and cold or damp weather.  Upon examination, his left knee demonstrated no tenderness, swelling, erythema, increased warmth or deformity.  His range of motion was measured as flexion to 110 degrees and extension to 0 degrees.  The examiner diagnosed degenerative joint disease with effusion.

In a May 2011 treatment note, the Veteran reported that his left knee strain was worsening.  He explained that his knee popped out at time and demonstrated sudden weakness and giving out.  He denied numbness, tingling, paraschesia, or discoloration of the leg.

In a subsequent May 2011 VA examination, the Veteran stated that he injured his left knee running while serving in Iraq in 2003.  He reported that he had pain on a daily basis, daily flare ups, occasional clicking, occasional effusion, occasional swelling, and weakness in his left knee.  No stiffness, deformity, or locking of the left knee was identified.  Upon examination, flexion was measured to 115 degrees and extension was measured to 0 degrees.  After repetitive use testing, flexion was measured to 110 degrees and extension was measured to 0 degrees.  The examiner found that the Veteran had pain on repetition of motion on flexion and extension and diagnosed a left knee effusion, blunt left knee trauma, and a chronic left knee strain.  

In a December 2011 VA examination, the Veteran said that he continued to have left knee pain on a daily basis and reported flare ups that impacted the function of his knee and lower leg.  Upon examination of his left knee, his flexion was measured to 120 degrees and extension was measured to 0 degrees.  After repetitive use testing, his extension remained at 0 degrees and his flexion was measured to 125 degrees.  Functional loss or impairment of the left knee was identified and manifested itself through pain on movement.  He had tenderness or pain to palpation for the joint line or soft tissues of the left knee.  

While he had a meniscal tear, he did not have frequent episodes of joint "locking," joint pain, or joint effusion.  The examiner further found no evidence or history of recurrent patellar subluxation or dislocation or of degenerative or traumatic arthritis.  The examiner affirmed the prior diagnoses of blunt trauma and left knee strain and additionally diagnosed a partial left ACL tear and probable incomplete left lateral meniscal tear.  

In an April 2012 VA examination, the Veteran reported no improvement since his previous examination, despite completing physical therapy.  He reported flare-ups of his left knee and described them as popping and cracking.  He elaborated that his knee would occasionally lock up or give out.  Upon examination, the range of motion of his left knee was measured as follows: flexion to 90 degrees with pain beginning at 40 degrees and extension at 0 degrees.  After repetitive use testing, the range of motion of his left knee was measured, with extension remaining at 0 degrees and flexion ranging to 100 degrees.  The examiner observed pain on movement and found no new evidence of the following: frequent episodes of joint "locking," joint pain, or joint effusion, recurrent patellar subluxation or dislocation, and degenerative or traumatic arthritis.  The examiner ultimately reiterated the diagnoses made in the December 2011 VA examination.  

In a September 2016 VA examination, the Veteran reported that he could not run or walk any distance and that his knees occasionally gave out.  He elaborated, noting that he had fallen at home previously and could not squat or kneel.  Upon examination, the range of motion in his left knee was measured as follows: flexion was found to range from - 20 degrees to 90 degrees and extension ranging from 90 to - 20 degrees.  After repetitive use testing, the range of motion in his left knee was measured as follows: flexion from - 20 degrees to 85 degrees and extension from 85 degrees to - 20 degrees.  The examiner found that the Veteran's range of motion contributed to his functional loss and that he could not achieve a full range of motion.  The examiner noted pain on flexion and extension of the left knee and found no evidence of ankylosis, recurrent patellar dislocation, or other tibial or fibular impairments diagnosed a left knee strain. 

After a review of all the evidence, no higher rating is warranted based on limitation of flexion, and no additional ratings are warranted for other knee impairments.  In this regard, the VA examiners identified no evidence of degenerative or traumatic arthritis to warrant a rating under 5003 and no ankylosis to warrant a rating under 5256.  Moreover, the range of motion has been measured to have flexion ranging at worst from - 20 to 90 degrees and extension to 0 degrees for the entire period on appeal.  Therefore, flexion has not been found limited to 30 degrees to warrant a 20 percent rating under DC 5260 and extension has not been limited to 15 degrees to warrant a 20 percent rating under DC 5261.    

Next, there is no recurrent subluxation or lateral instability to warrant any additional separate ratings.  Thus, the criteria for any separate ratings for left knee impairment are not met.  As such, no higher rating is warranted and no separate ratings are warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable and the appeal is denied.  

TDIU

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability ratings to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.341, 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16, 4.19.  

The mere fact that a claimant is unemployed or has difficulty obtaining employment is not sufficient.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. § 4.16(a). 

For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).   Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted in exceptional cases, when the veteran is unable to secure and maintain a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

At the outset, the Board notes that the Veteran did not specifically file a claim of entitlement to a TDIU until June 2011.  However, prior to that date, he had filed several claims of entitlement to increased rating and indicated that his various disabilities impacted his ability to work.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating is inferred in a claim for increase where the Veteran claims his disability affects his employability or such a claim is reasonably raised by the record.  Therefore, the Board finds that VA is not precluded from assigning an effective date prior to the Veteran's June 2011 date of claim for entitlement to a TDIU and will consider the appeal period of increased rating claims received prior to that date.

Since July 9, 2007, the Veteran has had a combined rating of 70 percent with at least one disability rated at 40 percent or greater.  Therefore, he has met the schedular criteria for entitlement to TDIU beginning July 9, 2007.  

The Veteran has reported that he was last able to work full-time in July 2008, at which time he became too disabled to work as a result of his various service-connected disabilities.  A review of the record shows that he has experience working as a mechanic, in retail, and in food service.  The record further reveals that he has graduated from high school and has had two years of a college education.  

In a July 19, 2008, a counseling record, the Veteran reported that coworkers and supervisors made him irritated.  He explained that at times he would need to go off by himself to collect himself, and that his prior job losses were a result of his irritability.  The evaluator found the Veteran to be lacking in transferable education, substantial skills, and work experience that would qualify him for suitable employment compatible with his disabilities and consistent with his demonstrated and measured abilities and interests.  The evaluator opined that the Veteran had an employment handicap due to his difficulties interacting with coworkers and supervisors.  

In a July 2008 statement, the Veteran's wife described how certain sounds and smells trigger his flashbacks.  She related how he told her about one incident where a nearby employee got diesel fuel all over him and triggered bad flashbacks.  She recounted being told about a second incident where he had a box over his head and his fellow employees hit the box.  She explained that he thought the hits were gunshots, grabbed a Gatorade bottle that was next to him, threw it thinking it was a grenade, and hit one of his fellow employees.  She finally reported that he has passed the test to be hired as a manger but has been told that he will not be hired as a manger because of his problems.  

In a November 2008 statement, the Veteran said he was trying to hold a job but it was hard for him to do so.  He explained that as a result of his mental disability, he easily got stressed which led to him getting angry, frustrated, disappointed, and scared.  He noted that stress was a factor at all of his previous jobs and that his stress and related feelings led to his difficulty in maintaining employment.  

In a June 2009 VA examination, the Veteran reported that he could not work due to chronic stress.  He explained that he had three jobs since May 2006.  He described multiple altercations including an incident with managers at two of his jobs and an incident with a customer.  He recounted calling his therapist, who recommended that he leave his job.  The Veteran subsequently quit his job and said that he last worked in August 2008.  The Veteran opined that his PTSD was the most significant factor preventing him from working and that his symptoms had worsened since May 2006.   The examiner found that his service connected disabilities restricted his ability to work and noted that the Veteran believed that his restrictions were the reason for the pressure he reported receiving from management.  

In an October 2009 statement, the Veteran's wife explained that the Veteran held 6 jobs between March 2005 and August 2008.  She reported that he had numerous incidents during his jobs where he wanted to hurt customers or managers.  She noted that he got fired from one of his jobs for making threats.  

In a May 2011 VA examination, the Veteran reported that he had four jobs since June 2009 and that he was fired from the food service industry due to verbal aggression toward his supervisor.  He stated that he currently worked in an automotive department for two days per week.  He told the examiner that he experienced irritability, hypervigilance and exaggerated startle response in his work setting.  He explained that his job in the automotive department had "popping sounds" associated with the changing of tires and that at times he will "hit the deck" in response.  He reported conflicts with his supervisor associated with a perception of a lack of fair treatment.  The examiner opined that the Veteran was able to work.  The examiner noted that the Veteran was on a self-imposed minimal work setting secondary to difficulties he had with supervisors.   

The Board's review of the record shows that the earliest evidence of an increase in disability is June 21, 2011, the date he filed the claim which ultimately led to a finding that his service connected disabilities as a whole met the schedular requirements for TDIU.  Prior to June 21, 2011, June 2009 and May 2011 VA examinations opined that the Veteran would be able to work and, therefore, did not meet the requirements for TDIU.  

The Board has considered the lay statements of the Veteran and his wife regarding his capacity to work throughout the entire period on appeal.  While lay witnesses are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses, Layno v. Brown, 6 Vet. App. 465, 470 (1994), they are not competent to identify a specific level of symptomatology sufficient to satisfy the requirements of 38 C.F.R. § 4.16(a).   

Such competent evidence concerning the nature and extent of the Veteran's employability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which his employability is evaluated.  

Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusions, the Board affords the medical opinions great probative value.  As such, these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  

In sum, there is no basis for assignment of an effective date prior to June 21, 2011, for the award of TDIU.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the appeal is denied.  38 U.S.C. § 5107(b) (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

An initial rating in excess of 30 percent for PTSD prior to July 9, 2007, is denied.

A rating in excess of 50 percent for PTSD between July 9, 2007, and May 30, 2008, is denied.  

A rating in excess of 70 percent for PTSD beginning May 30, 2008, is denied.  

A rating in excess of 20 percent for right rotator tendinitis is denied.

A rating in excess of 10 percent for a right ankle sprain is denied.

A rating in excess of 10 percent for a left knee strain is denied.    

An effective date prior to June 21, 2011, for the grant of entitlement to a TDIU is denied.  



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


